Citation Nr: 0830250	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  02-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
right foot disability.  

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
right foot disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1944 
to January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


ORDER TO VACATE

The Board denied the claims on appeal by an October 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a January 2008 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.

A May 8, 2008 letter was sent to the veteran and his attorney 
in which he was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  In August 2008, 
the veteran's attorney submitted private medical evidence not 
previously of record, stated that the veteran did not waive 
RO consideration of the evidence, and requested that the 
Board remand the appeal for RO readjudication. 

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded the Board's decision in this matter, finding that VA 
had not met its statutory and regulatory duty to notify.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(b) (2007).  Therefore, the Board finds that 
its decision of October 18, 2006 failed to provide the 
veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the veteran, the October 2006 Board 
decision must be vacated in its entirety, and a new decision 
must be entered as if the decision had never been issued.


ORDER

The October 18, 2006 Board decision is vacated.


REMAND

This appeal must be remanded for additional development.  
First, in August 2008, the veteran's attorney submitted 
private medical evidence not previously of record, stated 
that the veteran did not waive RO consideration of the 
evidence, and requested that the Board remand the appeal for 
RO readjudication.  See 38 C.F.R. § 20.1304(c) (2007) 
(stating that any additional pertinent evidence received by 
the Board that has not already been considered by the RO must 
be referred to the RO for consideration unless there has been 
a waiver of such consideration).  

Second, the Court determined that VA has not yet met its 
statutory and regulatory duty to notify the veteran what 
information or evidence is needed in order to substantiate 
the claim.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  On remand, therefore, VA must provide notice to 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
on both a direct and secondary basis.  38 C.F.R. §§ 3.303, 
3.310 (2007).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran as required by 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice must address the requirements for 
substantiating both direct and secondary 
service connection.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claims must be 
readjudicated.  The entire evidence of 
record, to include the newly submitted 
private medical evidence, must be 
considered.  If the claims remain denied, 
a supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

3.  FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 83 YEARS OF AGE.  Hence, 
this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002). 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



